Thomas Peck plaint, against Henry Lawton Ralph Fletcher & John Bonner or either of them Defend*3 in an acción of the case for breach of Charter party bearing date the 23th of August 1670 & deteining his quarter part of the Catch Recovery therein mentioned aboue twelve months after expiración of sd Charter party being neere Fifty pounds in mony to the damage of the plaintiffe & all other due damages according to Attachm* Dat. Octobr 21th 1673. . . . The Iury . . . founde for the Defend*3 costs of Court: The plaint appealed from the Judgment of this Court to the next Court of Assistants, & the sd Thomas Peck principall in ten pounds & John Williams & Rob* Carver as Sureties in five pounds apeice acknowledged themselves respectively bound to . . . prosecute his Appeal . . .
[See note to Lawton’s Sentence, above, pp. 303-4.]